DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with William Rowland (Reg. No. 30,888) on January 14, 2022.
The application has been amended as follows: 

1. (Currently Amended) A method for generating a panoramic image of a patient having jaws and teeth having an arch form, the method comprising:
obtaining a digital 3D surface representation of at least a part of the patient’s teeth using an intraoral scanner, scanning an impression with a 3D scanner, or scanning a gypsum model made from an impression;
using the obtained digital 3D surface representation to define a customized path following the arch form of the patient’s teeth; 
obtaining a plurality of x-ray images of at least a part of one of the patient’s jaws or teeth; and
generating the panoramic image of the patient using the customized path;
wherein generating the panoramic image of the patient comprises using the obtained x-ray images to reconstruct the panoramic image during post-processing based on the customized path.

	3. (Cancelled)


Allowable Subject Matter

Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art of record discloses obtaining a digital 3D surface representation of at least a part of the patient’s teeth scanning an impression with a 3D scanner and separately, using model data of the teeth to define a path for subsequent panoramic imaging of the patient, it is not a merely trivial thing to combine the teachings of these two.  It has not been made clear by the prior art that a scanned model of an impression can be used to define the panoramic imaging path.  Though the cited prior art shows that a CBCT system can do both impression scanning and panoramic imaging, it is not clear that this data is usable together.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662